Citation Nr: 0923337	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD) 
with panic attacks and anxiety.


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1971 and from December 1974 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, that denied service connection for PTSD.  

This case was previously before the Board in March 2008 and 
was remanded to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Claims for service connection for PTSD encompass claims for 
service connection for all acquired psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the 
Veteran contends that he has PTSD that is related to non-
combat stressors he experienced during service in Vietnam and 
Saudi Arabia.  The Veteran's service and post-service medical 
records are silent for a diagnosis of PTSD.  However, post-
service medical records show that he was treated for panic 
attacks in 1995 and March 2000, and diagnosed with panic 
disorder with agoraphobia during a March 2009 VA PTSD 
examination.  Therefore, the Board finds that another 
examination and opinion is needed to determine whether any of 
the Veteran's current psychiatric disorders are related to 
his periods of active service.   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
psychiatric disorders examination to 
ascertain the nature and etiology of 
any current psychiatric disability.  
The claims folder must be reviewed by 
the examiner, with special attention 
paid to the March 2009 VA PTSD 
examination report, and the examination 
report should note that review.  The 
examiner should diagnose all current 
acquired psychiatric disorders or 
explain why there are no diagnoses.  
The examiner should express an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current 
psychiatric disorder is related to 
service.  The examiner should include a 
complete rationale for each opinion 
expressed. 

2.	Then, readjudicate the claim for service 
connection for an acquired psychiatric 
disorder.  If any benefit on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

